 
Exhibit 10.3
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THIS NOTE MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THIS NOTE UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE
COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT
TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING ANYTHING CONTAINED IN
THIS NOTE TO THE CONTRARY, THIS NOTE MAY BE PLEDGED IN CONNECTION WITH A BONA
FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THIS NOTE.
ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTION 13(a) HEREOF.
 
Workstream Inc.
 
Senior Secured Note
 
Issuance Date:  August 13, 2010
Original Principal Amount: U.S. $750,000



FOR VALUE RECEIVED, Workstream Inc., a corporation existing pursuant to the
Canada Business Corporations Act (the “Company”), hereby promises to pay to the
order of CCM MASTER QUALIFIED FUND, LTD. or its registered assigns (“Holder”)
the amount set out above as the Original Principal Amount (as increased or
reduced pursuant to the terms hereof, the “Principal”) when due, whether upon
the Maturity Date (as defined below), acceleration, redemption or otherwise (in
each case in accordance with the terms hereof) and to pay interest (“Interest”)
on any outstanding Principal at the applicable Interest Rate from the date set
out above as the Issuance Date (the “Issuance Date”) until the same becomes due
and payable (including, without limitation, on the Maturity Date) or
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof). Certain capitalized terms used herein are defined in Section 25.
 
1.           PAYMENTS OF PRINCIPAL. The Company shall pay to the Holder in cash,
via wire transfer of immediately available funds, the outstanding Principal, all
accrued and unpaid Interest and all accrued and unpaid Late Charges (each such
amount is referred to herein as a “Payment Amount”) on the Maturity Date or on
such earlier date as any such amount becomes due and payable pursuant to the
terms of this Note. Other than as specifically permitted by this Note, the
Company may not prepay any portion of the outstanding Principal, accrued and
unpaid Interest or accrued and unpaid Late Charges (as defined below) on
Principal and Interest, if any. Each Payment Amount shall be applied as follows:
(i) first, to the Principal amount due on such Payment Date, (ii) second, to all
accrued and unpaid Interest due on such Payment Date and (iii) third, to all
accrued and unpaid Late Charges on such Principal amount and Interest due on
such Payment Date. The Holder and the Company shall maintain records showing the
Principal,
 
 
 

--------------------------------------------------------------------------------

 
 
Interest and Late Charges redeemed and/or paid (as the case may be) and the
dates of such redemption and/or payments (as the case may be) or shall use such
other method, reasonably satisfactory to the Holder and the Company, so as not
to require physical surrender of this Note upon partial redemption or payment.
 
2.           INTEREST; INTEREST RATE. Interest on this Note shall commence
accruing on the Issuance Date, shall accrue daily at the Interest Rate on the
outstanding Principal amount from time to time, shall be computed on the basis
of a 360-day year, shall compound each Fiscal Quarter and shall be paid by
adding such accrued interest to the Principal amount outstanding under this Note
on the first calendar day of each Fiscal Quarter, provided that all accrued and
unpaid Interest outstanding on the Maturity Date shall be paid to the Holder in
cash via wire transfer of immediately available funds. From and after the
occurrence and during the continuance of any Event of Default, the Interest Rate
then in effect shall be automatically increased to 15% per annum. In the event
that such Event of Default is subsequently cured, the increase referred to in
the preceding sentence shall cease to be effective as of the date of such cure,
provided that the Interest as calculated and unpaid at such increased rate
during the continuance of such Event of Default shall continue to apply to the
extent relating to the days after the occurrence of such Event of Default
through and including the date of such cure of such Event of Default.
 
3.           RIGHTS UPON EVENT OF DEFAULT.
 
(a)           Event of Default. Each of the following events that occurs after
the Issuance Date shall constitute an “Event of Default”:
 
(i)      the Company’s or any Subsidiary’s (as defined below) failure to pay to
the Holder any amount of Principal, Interest, Late Charges or other amounts when
and as due under this Note (including, without limitation, the Company’s or any
Subsidiary’s failure to pay any redemption payments or amounts hereunder),
except in the case of a failure to pay Interest and Late Charges when and as
due, in which case only if such failure remains uncured for a period of at least
seven (7) days;
 
(ii)     the Company or any Subsidiary materially breaches any representation,
warranty, covenant or other term or condition of any Transaction Document,
except, in the case of a breach of a covenant which is curable, only if such
breach remains uncured for a period of at least ten (10) days;
 
(iii)    any breach or failure in any respect by the Company or any Subsidiary
to comply with any provision of Section 9 of this Note;
 
(iv)    the occurrence of any default under, redemption of or acceleration prior
to maturity of any Indebtedness of the Company or its Subsidiaries in excess of
$400,000;
 
(v)     any Material Adverse Effect;
 
(vi)    the entry by a court of (i) a decree, order, judgment or other similar
document in respect of the Company or any Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar
 
 
2

--------------------------------------------------------------------------------

 
 
law or (ii) a decree, order, judgment or other similar document adjudging the
Company or any Subsidiary as bankrupt or insolvent, or approving as properly
filed a petition seeking liquidation, reorganization, arrangement, adjustment or
composition of or in respect of the Company or any Subsidiary under any
applicable federal, state or foreign law or (iii) a decree, order, judgment or
other similar document appointing a custodian, receiver, liquidator, assignee,
trustee, sequestrator or other similar official of the Company or any Subsidiary
or of any substantial part of its property, or ordering the winding up or
liquidation of its affairs, and the continuance of any such decree, order,
judgment or other similar document or any such other decree, order, judgment or
other similar document unstayed and in effect for a period of thirty (30)
consecutive days;
 
(vii)   bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings for the relief of debtors shall be instituted by or against
the Company or any Subsidiary and, if instituted against the Company or any
Subsidiary by a third party, shall not be dismissed within thirty (30) days of
their initiation;
 
(viii)  the commencement by the Company or any Subsidiary of a voluntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Subsidiary in
furtherance of any such action or the taking of any action by any Person to
commence a UCC foreclosure sale or any other similar action under federal, state
or foreign law;
 
(ix)    except as set forth on Schedule 3(a)(ix), a final judgment or judgments
for the payment of money aggregating in excess of $1,000,000 are rendered
against the Company or any of its Subsidiaries, which judgments are not, within
thirty (30) days after the entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within thirty (30) days after the expiration of
such stay; provided, however, that any judgment which is covered by insurance or
an indemnity from a credit worthy party shall not be included in calculating the
$1,000,000 amount set forth above so long as the Company provides the Holder a
written statement from such insurer or indemnity provider (which written
statement shall be reasonably satisfactory to the Holder) to the effect that
such judgment is covered by insurance or an indemnity and the Company or such
Subsidiary (as the case may be) will receive the proceeds of such insurance or
indemnity within 30 days of the issuance of such judgment;
 
(x)    except as set forth on Schedule 3(a)(x), the Company or any Subsidiary
either (i)
 
 
3

--------------------------------------------------------------------------------

 
 
fails to pay, when due, or within any applicable grace period, any payment with
respect to any Indebtedness in excess of $250,000 due to any third party, other
than, with respect to unsecured Indebtedness only, payments contested by the
Company or such Subsidiary (as the case may be) in good faith by proper
proceedings and with respect to which adequate reserves have been set aside for
the payment thereof in accordance with GAAP (as defined below), or otherwise be
in breach or violation of any agreement for monies owed or owing in an amount in
excess of $250,000, which breach or violation permits the other party thereto to
declare a default or otherwise accelerate amounts due thereunder, or (ii) suffer
to exist any other circumstance or event that would, with or without the passage
of time or the giving of notice, result in a default or event of default under
any agreement binding the Company or any Subsidiary, which default or event of
default would or is likely to have a material adverse effect on the business,
assets, operations (including results thereof), liabilities, properties,
condition (including financial condition) or prospects of the Company or any of
its Subsidiaries, individually or in the aggregate; and
 
(xi)          the Company consummates a Fundamental Transaction without the
prior written consent of the Holder, which consent may be granted or withheld in
the Holder’s sole discretion.
 
(b)           Redemption Right. Upon the Company becoming aware of the
occurrence of an Event of Default under this Note, the Company shall within one
(1) Business Day deliver written notice thereof via facsimile and overnight
courier (with next day delivery specified) (an “Event of Default Notice”) to the
Holder. At any time after the earlier of the Holder’s receipt of an Event of
Default Notice and the Holder becoming aware of an Event of Default, the Holder
may require the Company (regardless of whether such Event of Default has been
cured) to redeem all or any portion of this Note by delivering written notice
thereof (the “Event of Default Redemption Notice”) to the Company, which Event
of Default Redemption Notice shall indicate the portion of this Note the Holder
is electing to redeem. Each portion of this Note subject to redemption by the
Company pursuant to this Section 3(b) shall be redeemed by the Company at a
price equal to the sum of the portion of the Principal amount of this Note so
elected by the Holder to be redeemed together with accrued and unpaid Interest
with respect to such portion and accrued and unpaid Late Charges with respect to
such portion and Interest as of such time as the Holder delivers an Event of
Default Redemption Notice (the “Event of Default Redemption Price”). Redemptions
required by this Section 3(b) shall be made in accordance with, and be subject
to, the provisions of Section 7. To the extent redemptions required by this
Section 3(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of this Note by the Company, such redemptions shall be deemed to be
voluntary prepayments.
 
4.           RIGHTS UPON FUNDAMENTAL TRANSACTION. The Company shall not enter
into or be party to a Fundamental Transaction unless (i) the Holder gives its
prior consent to such Fundamental Transaction, and (ii) the Successor Entity
assumes in writing all of the obligations of the Company under this Note and the
other Security Documents  in accordance with the provisions of this Section 4
pursuant to written agreements in form and substance reasonably satisfactory to
the Holder and approved by the Holder prior to such Fundamental
Transaction.  Upon the occurrence of any Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Note and the other
Transaction Documents referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power
 
 
4

--------------------------------------------------------------------------------

 
 
of the Company and shall assume all of the obligations of the Company under this
Note and the other Transaction Documents with the same effect as if such
Successor Entity had been named as the Company herein. The provisions of this
Section shall apply similarly and equally to successive Fundamental
Transactions. No sooner than twenty (20) Trading Days nor later than ten (10)
Trading Days prior to the consummation of a Fundamental Transaction, but in no
event prior to the public announcement of such Fundamental Transaction, the
Company shall deliver written notice thereof via facsimile and overnight courier
to the Holder (a “Fundamental Transaction Notice”). Notwithstanding the
foregoing, if a Disposition or Liquidity Event constitutes a Fundamental
Transaction and such a Disposition or Liquidity Event (as the case may be) will
result in payment in full of all amounts then-outstanding under this Note
pursuant to Section 6, then the Company shall not be required to comply with
Section 3(a)(xi) and this Section 4 in connection with such a Fundamental
Transaction so long as all amounts then-outstanding under this Note are paid in
full to the Holder pursuant to Section 6 simultaneously with the consummation of
such Disposition or Liquidity Event (as the case may be).
 
5.           NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Articles of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.
 
6.           MANDATORY REDEMPTIONS. Upon the occurrence of each Disposition or
Liquidity Event (as the case may be), the Company shall use the Net Proceeds (as
defined below) with respect to such Disposition or Liquidity Event (as the case
may be) (the “Applicable Net Proceeds”) to redeem this Note in the manner and in
such amounts as are set forth herein (each being a “Mandatory Redemption”). With
respect to each Disposition and each Liquidity Event (as the case may be), the
Company shall deliver a written notice by confirmed facsimile and overnight
courier (with next day delivery specified) to the Holder of this Note (the
“Mandatory Redemption Notice” and the date such notice is delivered to the
Holder is referred to as the “Mandatory Redemption Notice Date”) stating (a) the
date on which the applicable Mandatory Redemption shall occur (the “Mandatory
Redemption Date”), which date shall be the date such Disposition or Liquidity
Event (as the case may be) is consummated, (b) the amount of Applicable Net
Proceeds with respect to such Disposition or Liquidity Event (as the case may
be) and (c) the Mandatory Redemption Price (as defined below) with respect to
such Disposition or Liquidity Event (as the case may be).  The applicable
Mandatory Redemption Notice shall be delivered as soon as practicable prior to
the consummation of the applicable Disposition or Liquidity Event (as the case
may be), and the Company shall make a public announcement containing the
information set forth in such Mandatory Redemption Notice on or before the
applicable Mandatory Redemption Notice Date to the extent that the notice
contains any, or constitutes, material, non-public information. Redemptions
required by this Section 6 shall be made in accordance with, and be subject to,
the provisions of Section 7. To the extent redemptions required by this Section
6 are deemed or determined by a court of competent jurisdiction to be
prepayments of this Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. The Company agrees that in the event of the Company’s
redemption of any portion of this Note under this Section 6, the Holder’s
damages would be
 
 
5

--------------------------------------------------------------------------------

 
 
uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. “Mandatory Redemption Price”
means, with respect to a particular Disposition or Liquidity Event (as the case
may be), an amount in cash equal to the Applicable Net Proceeds with respect to
such Disposition or Liquidity Event (as the case may be) up to the maximum
aggregate amount owed under this Note, including all outstanding Principal, all
accrued and unpaid Interest and all accrued and unpaid Late Charges.
 
7.           REDEMPTIONS.  The Company shall deliver the Event of Default
Redemption Price to the Holder in cash within seven (7) Business Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice. The
Company shall deliver the applicable Mandatory Redemption Price to the Holder in
cash on the applicable Mandatory Redemption Date. In the event of a redemption
of less than all of the then-outstanding Principal of this Note, the Company
shall promptly cause to be issued and delivered to the Holder a new Note (in
accordance with Section 13(d)) representing the outstanding Principal which has
not been redeemed. In the event that the Company does not pay the applicable
Redemption Price to the Holder within the time period, or on the date, required
(as the case may be), at any time thereafter and until the Company pays such
unpaid Redemption Price in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing the Principal amount that was submitted for
redemption and for which the applicable Redemption Price (together with any Late
Charges thereon) has not been paid by delivering written notice by confirmed
facsimile and overnight courier (with next day delivery specified) stating
such.  Upon the Company’s receipt of such notice, (x) the applicable Redemption
Notice shall be null and void with respect to such Principal amount and (y) the
Company shall immediately return this Note, or issue a new Note (in accordance
with Section 13(d)) to the Holder representing the sum of such Principal amount
to be redeemed which has not been redeemed. The Holder’s delivery of a notice
voiding a Redemption Notice and exercise of its rights following such notice
shall not affect the Company’s obligations to make any payments of Late Charges
which have accrued prior to the date of such notice with respect to the
Principal amount subject to such notice.
 
8.           REDEMPTION AT OPTION OF THE COMPANY.
 
(a)          Right to Cause Redemption. The Company shall have the right, from
time to time, to redeem all or any portion of the amount outstanding under this
Note in accordance with, and subject to, the provisions of this Section 8 (the
“Company Optional Redemption Right”).
 
(b)          Mechanics of Redemption at Option of the Company. With respect to
each exercise of the Company Optional Redemption Right, the Company shall give
written notice to the Holder that it has elected to redeem all or a portion of
the amount outstanding under this Note pursuant to the exercise of the Company
Optional Redemption Right (each being a “Notice of Company Optional
Redemption”). Each Notice of Company Optional Redemption shall state (i) the
date on which the applicable redemption shall occur (which date shall be a
Business Day that is no less than five (5) Business Days after the date of such
notice (the “Optional Redemption Date”)), and (ii) either that all or less than
all of the amount outstanding under this Note is subject to such Company
Optional Redemption Right, and if less than all of the amount outstanding under
this Note will be subject to such Company Optional Redemption Right, the
 
 
6

--------------------------------------------------------------------------------

 
 
portion of the amount outstanding under this Note subject to such Company
Optional Redemption Right.
 
(c)          Payment of Optional Redemption Price. The redemption price with
respect to each exercise of the Company Optional Redemption Right (each being an
“Optional Redemption Price”) shall be determined as set forth in this Section
8(c). If the applicable Notice of Company Optional Redemption specifies that all
amounts outstanding under this Note are subject to such redemption, then such
Optional Redemption Price shall be an amount equal to 103% of the sum of the
then-outstanding Principal amount of this Note plus all accrued and unpaid
Interest with respect to such Principal amount and Interest as of the applicable
Optional Redemption Date and all accrued and unpaid Late Charges with respect to
such Principal amount as of the applicable Optional Redemption Date. If the
applicable Notice of Company Optional Redemption specifies that less than all
amounts outstanding under this Note are subject to such redemption, then such
Optional Redemption Price shall be an amount equal to 103% of the amount subject
to redemption that is specified in the applicable Notice of Company Optional
Redemption. Each Optional Redemption Price shall be paid in cash to the Holder,
via wire transfer of immediately available funds, on the applicable Optional
Redemption Date. Each Optional Redemption Price that is less than all amounts
then-outstanding under this Note shall be applied as follows: (1) first, to the
Principal then outstanding, (2) second, to all accrued and unpaid Interest
then-outstanding and (3) third, to all accrued and unpaid Late Charges
then-outstanding on such Principal and Interest. To the extent redemptions
required by this Section 8 are deemed or determined by a court of competent
jurisdiction to be prepayments of this Note by the Company, such redemptions
shall be deemed to be voluntary prepayments. In the event that the Company does
not pay to the Holder the applicable Optional Redemption Price on the applicable
Optional Redemption Date, then, in addition to all other rights and remedies
available to the Holder, the Holder shall have the right to void the redemption
pursuant to Section 7 with the term “Optional Redemption Price” being
substituted for “Redemption Price” and “Notice of Company Optional Redemption”
being substituted for “Redemption Notice.”
 
9.            COVENANTS.
 
(a)          Rank. All payments due under this Note shall be senior to all other
Indebtedness of the Company and its Subsidiaries.
 
(b)          Incurrence of Indebtedness. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, without the
prior express written consent of the Holder, incur or guarantee, assume or
suffer to exist any Indebtedness, other than (i) the Indebtedness evidenced by
this Note, (ii) Permitted Indebtedness and (iii) Indebtedness solely between or
among the Company and any of its Subsidiaries.
 
(c)          Existence of Liens. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, without the prior
express written consent of the Holder allow or suffer to exist any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by the Company
or any of its Subsidiaries (collectively, “Liens”) other than Permitted Liens.
 
(d)          Restricted Payments. The Company shall not, and the Company shall
cause each
 
 
7

--------------------------------------------------------------------------------

 
 
of its Subsidiaries to not, directly or indirectly, without the prior express
written consent of the Holder, redeem, defease, repurchase, repay or make any
payments in respect of, by the payment of cash or cash equivalents (in whole or
in part, whether by way of open market purchases, tender offers, private
transactions or otherwise), all or any portion of any Indebtedness (other than
Permitted Senior Indebtedness or Indebtedness solely between or among the
Company and any of its Subsidiaries), whether by way of payment in respect of
principal of (or premium, if any) or interest on, such Indebtedness if at the
time such payment is due or is otherwise made or, after giving effect to such
payment, (i) an event constituting an Event of Default has occurred and is
continuing or (ii) an event that with the passage of time and without being
cured would constitute an Event of Default has occurred and is continuing. The
Company shall not, and the Company shall cause each of its Subsidiaries to not,
directly or indirectly, take any action or omit to take any action to cause, or
that would result in, any amounts which would constitute Proceeds or Net
Proceeds hereunder, if received directly or indirectly by the Company or any of
its Subsidiaries, to either not (1) be received directly or indirectly by the
Company or any of its Subsidiaries or (2) constitute Proceeds or Net Proceeds.
 
(e)          Restriction on Redemption and Dividends; Affiliate Transactions.
The Company shall not, and the Company shall cause each of its Subsidiaries to
not, directly or indirectly, redeem, repurchase or declare or pay or make any
dividend or distribution (including, without limitation, a cash dividend or
distribution) on its capital shares without the prior express written consent of
the Holder, provided that the foregoing shall not prohibit any cash dividends or
distributions by any Subsidiary solely to the Company or any other Subsidiary
that is directly or indirectly wholly-owned by the Company.
 
(f)           Restriction on Transfer of Assets. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, without the prior express
written consent of the Holder (which consent shall not be unreasonably withheld
(it shall be deemed reasonable for the Holder to withhold consent if Proceeds
(directly or indirectly) received or to be received in connection with any
Disposition include or constitute any consideration other than cash, cash
equivalents or publicly-traded securities)), sell, lease, license, assign,
transfer, convey or otherwise dispose of any assets or rights of the Company or
any Subsidiary owned or hereafter acquired whether in a single transaction or a
series of related transactions, other than (i) sales, leases, licenses,
assignments, transfers, conveyances and other dispositions of such assets or
rights by the Company and its Subsidiaries that, in the aggregate, do not have a
fair market value in excess of $250,000 in any twelve (12) month period, (ii)
sales of inventory in the ordinary course of business (such sales, leases,
licenses, assignments, transfers, conveyances and other dispositions permitted
by clauses (i) and (ii) are each referred to herein as a “Permitted Sale”) and
(iii) leases and licenses of intellectual property of the Company and its
Subsidiaries to unaffiliated third parties that are in the ordinary course of
business and do not require approval of the board of directors or similar
governing body of the Company or any of its Subsidiaries, provided that no such
lease or license shall (1) provide for any exclusive use or right or other type
of exclusivity, (2) transfer any ownership rights in any such intellectual
property to any such third party, (3) exceed a term of three (3) years
(including renewals thereof) or (4) result in a lease or license of all or
substantially all of the assets of the Company or any of its
Subsidiaries.  Notwithstanding the foregoing, this Section 10(f) shall not be
applicable at any time after the Issuance Date the Holder holds less than
$250,000 of the aggregate Principal amount of Indebtedness evidenced by this
Note.
 
 
8

--------------------------------------------------------------------------------

 
 
(g)          Maturity of Indebtedness. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or  indirectly, without
the prior express written consent of the Holder, permit any Indebtedness of the
Company or any of the Subsidiaries (other than Permitted Senior Indebtedness) to
mature or accelerate prior to the Maturity Date.
 
(h)          New Subsidiaries. Simultaneously with the acquisition or formation
of each New Subsidiary (as defined below), the Company shall cause such New
Subsidiary to execute, and deliver to the Holder of the Note, the Security
Documents (and any documents and agreements relating thereto) that are
substantially similar to the Security Documents (and other agreements, if
applicable) that the Current Subsidiaries are required to execute in connection
with this Note.
 
(i)           Tests.
 
  (A)           Minimum Cash Balance.  The Company shall at all times maintain a
Cash Balance which equals or exceeds $250,000 (the “Minimum Cash Balance Test”).
 
  (B)           Primary Collateral Value.  As of the end of each calendar month,
(i) the Company’s Cash Balance plus (ii) the Company’s consolidated accounts
receivables that are less than 90 days old (collectively, the “Primary
Collateral Value”) must be greater than or equal to two hundred percent (200%)
of the aggregate amount of the outstanding Principal, Interest and Late Charges
under this Note; provided, however, that at no time will the Primary Collateral
Value be less than one hundred fifty percent (150%) of the aggregate amount  of
the outstanding Principal, Interest and Late Charges under this Note (the
“Primary Collateral Value Test”).
 
  (C)           Test Default.  Upon the Company becoming aware of the occurrence
of any default under the Minimum Cash Balance Test or the Primary Collateral
Value Test (each, a “Test Default”) under this Section 10(i), the Company shall
within one (1) Business Day deliver written notice thereof via facsimile and
overnight courier (with next day delivery specified) (a “Test Default Notice”)
to the Holder.  If such Test Default remains uncured for a period of at least
three (3) days after the earlier of the Holder’s receipt of a Test Default
Notice or the Holder becoming aware of a Test Default, the Holder may require
the Company to redeem all or any portion of this Note by delivering written
notice thereof (the “Test Default Redemption Notice”) to the Company, which Test
Default Redemption Notice shall indicate the portion of this Note the Holder is
electing to redeem.  Each such portion of this Note shall be redeemed by the
Company at a price equal to the sum of the portion of the Principal amount of
this Note so elected by the Holder to be redeemed together with accrued and
unpaid Interest with respect to such portion and accrued and unpaid Late Charges
with respect to such portion and Interest as of such time as the Holder delivers
a Test Default Redemption Notice (the “Test Default Redemption Price”).
Redemptions required by this Section 10(i) shall be made in accordance with, and
be subject to, the provisions of Section 7.  To the extent redemptions required
by this Section 10(i) are deemed or determined by a court of competent
jurisdiction to be prepayments of this Note by the Company, such redemptions
shall be deemed to be voluntary prepayments.
 
(j)           No Material Weakness.  The Company and its Subsidiaries shall not
have any material weakness in their control environments as reported by the
Company’s auditors to the Company’s audit committee.
 
 
9

--------------------------------------------------------------------------------

 
 
10.          SECURITY. This Note is secured to the extent and in the manner set
forth in the Security Documents.
 
11.          AMENDING THE TERMS OF THIS NOTE. The prior written consent of the
Holder shall be required for any change or amendment to this Note.
 
12.          TRANSFER. This Note may be offered, sold, assigned or transferred
by the Holder without the consent of the Company.
 
13.          REISSUANCE OF THIS NOTE.
 
(a)          Transfer. If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with Section
13(d)), registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less than the entire
outstanding Principal is being transferred, a new Note (in accordance with
Section 13(d)) to the Holder representing the outstanding Principal not being
transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 1 following
payment or redemption (as the case may be) of any portion of this Note, the
outstanding Principal represented by this Note may be less than the Principal
stated on the face of this Note.
 
(b)          Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 13(d))
representing the outstanding Principal.
 
(c)          Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 13(d) and in
principal amounts of at least $50,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.
 
(d)          Issuance of New Notes. Whenever the Company is required to issue a
new Note pursuant to the terms of this Note, such new Note (i) shall be of like
tenor with this Note, (ii) shall represent, as indicated on the face of such new
Note, the Principal remaining outstanding (or in the case of a new Note being
issued pursuant to Section 13(a) or Section 13(c), the Principal designated by
the Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges on the Principal and Interest of this Note, from the
Issuance Date.
 
 
10

--------------------------------------------------------------------------------

 
 
14.          REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note.  The Company covenants to the
Holder that there shall be no characterization concerning this instrument other
than as expressly provided herein. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.
 
15.          PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
without limitation, attorneys’ fees and disbursements.
 
16.          FEES. The Company shall reimburse the Holder or its designee(s) for
all costs and expenses incurred by it or its affiliates in connection with the
transactions contemplated by this Note and the other Transaction Documents
(including, without limitation, all legal fees and disbursements in connection
therewith, documentation and implementation of the transactions contemplated by
this Note and the other Transaction Documents and due diligence and regulatory
filings in connection therewith), which amount shall be paid to the Holder by
the Company by reducing the amount to be funded by the Holder to the Company
under this Note.  The Company shall pay, and hold the Holder harmless against,
any liability, loss or expense (including, without limitation, reasonable
attorneys’ fees and out-of-pocket expenses) arising in connection with any claim
relating to any such payment.  In the event that this Note is collected by law
or through attorneys at law, or under advice therefrom, the Company agrees to
pay all costs of collection, including reasonable attorneys’ fees, whether or
not suit is brought, and whether incurred in connection with collection, trial,
appeal, bankruptcy or other creditors’ proceedings or otherwise.
 
17.          BOOKS AND RECORDS; REPORTS.
 
 
11

--------------------------------------------------------------------------------

 
 
(a)          Books and Records.  The Company shall keep, or arrange to have
kept, full, accurate, complete, and proper books and records of all of the
operations of the Company.  The books and records of the Company shall, at the
cost and expense of the Company, be kept and cause to be kept by the Company at
the principal office of the Company.  The Holder shall have the right, upon one
(1) Business Day notice, to inspect the books and records of the Company. The
Holder may either request to inspect the books and records during normal
business hours at the principal place of business of the Company or demand that
certain information be sent to the Holder, which in both instances the Company
will produce the information in no less than two (2) Business Days.
 
(b)          Reports.   Upon the Holder’s request, the Company shall provide:
 
  (i)             within one (1) Business Day the following reports:
 
(A)  a summary of the Company’s consolidated Cash Balance with a detailed cash
account ledgers and reconciliation to bank and/or custody accounts; and
 
(B)  a summary of the Company’s consolidated accounts receivable with detailed
aging schedules; and
 
  (ii)            within five (5) Business Days of each calendar month-end, a
detailed
balance sheet and income statement in accordance with GAAP with all supporting
ledgers.
 
(c)          The Holder shall keep any information received under Section 17(b)
confidential and will not trade in the Common Shares of the Company based on its
knowledge of any such information in violation of federal and state securities
laws, provided that the Holder may disclose such information to its directors,
managers, officers, employees, consultants, and advisors.  The obligation to
keep such information confidential shall not apply to any information that (i)
was in the public domain prior to the time of its disclosure to the Holder, (ii)
entered the public domain after the time of its disclosure to the Holder through
means other than an unauthorized disclosure resulting from an act or omission by
the Holder, (iii) was independently developed or discovered by the Holder prior
to the time of its disclosure to the Holder, (iv) is or was disclosed to the
Holder at any time by a third party having no fiduciary relationship with the
Company and having no obligation of confidentiality with respect to such
information, or (v) is required to be disclosed to comply with applicable laws
or regulations, or with a court or administrative order.
 
18.          CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note. Terms used in this Note but defined in the other Transaction Documents
shall have the meanings ascribed to such terms on the Closing Date in such other
Transaction Documents unless otherwise consented to in writing by the Holder.
 
19.          FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude
 
 
12

--------------------------------------------------------------------------------

 
 
other or further exercise thereof or of any other right, power or privilege. No
waiver shall be effective unless it is in writing and signed by an authorized
representative of the waiving party.
 
20.          DISPUTE RESOLUTION. In the case of a dispute as to the
determination of the fair market value or the arithmetic calculation of any
Redemption Price, the Company or the Holder (as the case may be) shall submit
the disputed determinations or arithmetic calculations (as the case may be) via
facsimile (i) within two (2) Business Days after receipt, or deemed receipt, of
the applicable notice giving rise to such dispute to the Company or the Holder
(as the case may be) or (ii) if no notice gave rise to such dispute, at any time
after the Holder learned of the circumstances giving rise to such dispute. If
the Holder and the Company are unable to agree upon such determination or
calculation within two (2) Business Days of such disputed determination or
arithmetic calculation (as the case may be) being submitted to the Company or
the Holder (as the case may be), then the Company shall, within two (2) Business
Days, submit via facsimile (a) the disputed determination of the fair market
value (as the case may be) to an independent, reputable investment bank selected
by the Company and approved by the Holder (which approval shall not be
unreasonably withheld) or (b) the disputed arithmetic calculation of the
applicable Redemption Price (as the case may be) to the Company’s independent,
outside accountant. The Company shall cause the investment bank or the
accountant (as the case may be) to perform the determinations or calculations
(as the case may be) and notify the Company and the Holder of the results no
later than ten (10) Business Days from the time it receives such disputed
determinations or calculations (as the case may be). Such investment bank’s or
accountant’s determination or calculation (as the case may be) shall be binding
upon all parties absent demonstrable error. All fees, costs and expenses
incurred in connection with the services provided by the applicable investment
bank or the applicable accountant under this Section 20 shall be borne by the
party whose position did not prevail in the investment bank’s or accountant’s
final determination.
 
21.          NOTICES; PAYMENTS.
 
(a)          Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Note must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:
 
If to the Company:
 
Workstream Inc.
485 N. Keller Road, Suite 50
Maitland, Florida 32751
Telephone:(407)475-5500
Facsimile:(407)475-5517
Attention:  CEO
 
 
13

--------------------------------------------------------------------------------

 
 
With a copy (for informational purposes only) to:
 
Cozen O’Connor
1900 Market Street
Philadelphia, Pennsylvania 19103
Telephone:  (215) 665-4141
Facsimile:  (215) 665-2013
Attention:  Michael J. Heller, Esquire
 
If to the Holder:
 
CCM Master Qualified Fund, Ltd.
c/o Coghill Capital Management, L.L.C.
One North Wacker Drive, Suite 4350
Chicago, IL 60606Telephone: (312) 324-2017
Facsimile: (312) 324-2001
Attention: Gunnar Olsen
 
With a copy (for informational purposes only) to:
 
Seward & Kissel LLP
One Battery Park Plaza
New York, NY
Telephone:  (212) 574-1200
Facsimile:  (212)-480-8421
Attention:  Craig A. Sklar, Esq


or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.  The
Company shall provide the Holder with prompt written notice of all actions taken
pursuant to this Note, including in reasonable detail a description of such
action and the reason therefore, provided in each case that such information
shall be made known to the public prior to or in conjunction with such notice
being provided to the Holder.


(b)          Payments. Whenever any payment of cash is to be made by the Company
to any Person pursuant to this Note, unless otherwise expressly provided herein
such payment shall be made in lawful money of the United States of America by a
certified check drawn on the account of the Company and sent to such Person at
such address as previously provided to the Company
 
 
14

--------------------------------------------------------------------------------

 
 
in writing (which address, in the case of the Holder, shall initially be as set
forth in Section 21(a), provided that the Holder may elect to receive a payment
of cash via wire transfer of immediately available funds by providing the
Company with prior written notice setting out such request and the Holder’s wire
transfer instructions. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day, the same shall instead
be due on the next succeeding day which is a Business Day. Any amount of
Principal or other amounts due under this Note which is not paid when due shall
result in a late charge being incurred and payable by the Company in an amount
equal to interest on such amount at the rate of eighteen percent (18%) per annum
from the date such amount was due until the same is paid in full (“Late
Charge”).
 
22.          CANCELLATION.  After all Principal, accrued Interest, Late Charges
and other amounts at any time owed on this Note have been paid in full, this
Note shall automatically be deemed canceled, shall be surrendered to the Company
for cancellation and shall not be reissued.
 
23.          WAIVER OF NOTICE.  To the extent permitted by law, the Company
hereby irrevocably waives demand, notice, presentment, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note and the other Transaction Documents.
 
24.          GOVERNING LAW. Pursuant to 735 Illinois Compiled Statutes 105/5-5,
all questions concerning the construction, validity, enforcement, performance
and interpretation of this Note shall be governed by the internal laws of the
State of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Chicago, Illinois, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.
Nothing contained herein shall be deemed or operate to preclude the Holder from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to the Holder, to realize
on any collateral or any other security for such obligations, or to enforce a
judgment or other court ruling in favor of the Holder. THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
25.          CERTAIN DEFINITIONS.  For purposes of this Note, the following
terms shall have the following meanings:
 
 
15

--------------------------------------------------------------------------------

 
 
(a)           “Approved Share Plan” means any employee benefit plan which has
been approved by the board of directors of the Company prior to or subsequent to
the date hereof pursuant to which Common Shares, restricted stock units and
standard options to purchase Common Shares may be issued to any employee,
officer or director for services provided to the Company in their capacity as
such.
 
(b)           “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in Chicago, Illinois are authorized or required by
law to remain closed.
 
(c)           “Cash Balance” means, at any date, an amount equal to the
aggregate amount of cash and cash equivalents (but not including any restricted
cash), as shown or reflected in the Company’s consolidated balance sheet as at
such date.
 
(d)           “Closing Date” shall be the Issuance Date.
 
(e)           “Common Shares” means (i) the Company’s common shares, no par
value per share, and (ii) any capital shares into which such common shares shall
have been changed or any share capital resulting from a reclassification of such
common shares.
 
(f)           “Contingent Obligation” means, as to any Person, any direct or
indirect liability or guaranty, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide a guaranty or assurance to the
obligee of such liability that such liability will be paid or discharged, or
that any agreements relating thereto will be complied with, or that the holders
of such liability will be protected (in whole or in part) against loss with
respect thereto.
 
(g)           “Current Subsidiaries” means, collectively, Workstream USA, Inc.,
a Delaware corporation, Paula Allen Holdings, Inc., a Florida corporation, The
Omni Partners, Inc., a Florida corporation, 6FigureJobs.com, Inc., a Delaware
corporation, and Workstream Merger Sub Inc., a Delaware corporation, and each of
the foregoing, individually, a “Current Subsidiary.”
 
(h)           “Disposition” means the sale, lease, license, assignment,
transfer, conveyance or other disposition of any assets or rights of the Company
or any of its Subsidiaries, whether now owned or hereafter acquired, other than
a Permitted Sale.
 
(i)           “Eligible Market” means the Principal Market, The New York Stock
Exchange, Inc., the Nasdaq Global Select Market, the Nasdaq Global Market, the
Nasdaq Capital Market or the Pink Sheets.
 
(j)           “Exchange Agreement” means that certain 2010 Exchange and Share
Purchase Agreement, dated as of the Issuance Date, between the Holder and the
Company.
 
(k)           “Fiscal Quarter” means each of the fiscal quarters adopted by the
Company for financial reporting purposes that correspond to the Company’s fiscal
year that ends on May 31, or such other fiscal quarter adopted by the Company
for financial reporting purposes in accordance with GAAP.
 
 
16

--------------------------------------------------------------------------------

 
 
(l)           “Fundamental Transaction” means that (i) the Company shall,
directly or indirectly, in one or more related transactions, (1) consolidate or
merge with or into (whether or not the Company is the surviving corporation)
another Person, or (2) sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of the properties or assets of the
Company or any material Subsidiary to another Person, or (3) allow another
Person to make a purchase, tender or exchange offer that is accepted by the
holders of more than 50% of the outstanding Common Shares (not including any
Common Shares held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such purchase, tender or
exchange offer), or (4) consummate a stock or share purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than the 50% of the outstanding Common Shares
(not including any Common Shares held by the other Person or other Persons
making or party to, or associated or affiliated with the other Persons making or
party to, such stock or share purchase agreement or other business combination),
or (5) reorganize, recapitalize or reclassify its Common Shares, or (ii) any
“person” or “group” (as these terms are used for purposes of Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “1934 Act”)) is or
shall become the “beneficial owner” (as defined in Rule 13d-3 under the 1934
Act), directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Shares.
 
(m)          “GAAP” means United States generally accepted accounting
principles, consistently applied.
 
(n)           “Guaranty” mean that certain Guaranty of each Subsidiary issued as
of the Issuance Date in favor of the Holder.
 
(o)           “Indebtedness” of any Person means, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (including,
without limitation, “capital leases” in accordance with generally accepted
accounting principles) (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such
 
 
17

--------------------------------------------------------------------------------

 
 
indebtedness, and (H) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (G) above.
 
(p)           “Interest Rate” means 12% per annum.
 
(q)           “Liquidity Event” means any event giving rise to Proceeds
(including, without limitation, by virtue of any equity issuance (except for
issuances of Common Shares, restricted stock units and standard options to
purchase Common Shares pursuant to an Approved Share Plan), incurrence of
Indebtedness, refinancing of any Indebtedness, Fundamental Transaction or
otherwise), other than (i) a Disposition, (ii) the direct or indirect receipt by
the Company or any of its Subsidiaries of accounts receivable in the ordinary
course of business or (iii) the incurrence of the Indebtedness specified in, and
permitted by, clause (i) of Permitted Indebtedness.
 
(r)           “Material Adverse Effect” means any material adverse effect on (i)
the business, properties, assets, liabilities, operations (including results
thereof), condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the Transaction Documents or (iii) the authority or ability
of the Company or any of the Subsidiaries to perform their respective
obligations contemplated hereby or under any of the Transaction Documents.
 
(s)           “Maturity Date” shall mean October 13, 2012; provided, however,
the Maturity Date may be extended at the option of the Holder (i) in the event
that, and for so long as, an Event of Default shall have occurred and be
continuing or any event shall have occurred and be continuing that with the
passage of time and the failure to cure would result in an Event of Default or
(ii) through the date that is twenty (20) Business Days after the consummation
of a Fundamental Transaction in the event that a Fundamental Transaction is
publicly announced or a Fundamental Transaction Notice is delivered prior to the
Maturity Date.
 
(t)           “Net Proceeds” means all Proceeds in respect of the applicable
Disposition (including, without limitation, all installment obligations and
earn-out and other contingent payments) or Liquidity Event (as the case may be)
net of (i) in the case of a Disposition, any income taxes required to be paid by
the Company or any Subsidiary (as the case may be) solely in connection with or
solely arising out of such Disposition and (ii) all reasonable legal,
accounting, investment banking, broker and other professionals’ fees incurred by
the Company by virtue of the applicable Disposition or Liquidity Event (as the
case may be), provided that the foregoing Proceeds shall not be reduced by any
other amount. Any dispute as to the arithmetic calculation of Net Proceeds shall
be resolved pursuant to Section 20 above, with the term “Net Proceeds” being
substituted for the term “fair market value.”
 
(u)           “New Subsidiaries” means, as of any date of determination, any
Person (i) in which the Company on or after the Issuance Date, directly or
indirectly, owns or acquires any of the outstanding capital stock or holds any
equity or similar interest of such Person or (ii) in which the Company on or
after the date of the Issuance Date, directly or indirectly, controls or
operates all or any part of the business, operations or administration of such
Person, and each of the foregoing, individually, a “New Subsidiary.”
 
(v)           “Parent Entity” of a Person means an entity that, directly or
indirectly, controls
 
 
18

--------------------------------------------------------------------------------

 
 
the applicable Person and whose common stock or equivalent equity security is
quoted or listed on an Eligible Market, or, if there is more than one such
Person or Parent Entity, the Person or Parent Entity with the largest public
market capitalization as of the date of consummation of the Fundamental
Transaction.
 
(w)          “Permitted Indebtedness” means (i) total Indebtedness (other than
Indebtedness described in subsections (ii) and (iii) hereunder) of the Company
and the Subsidiaries not to exceed $500,000 in the aggregate outstanding at any
time; provided, however, such Indebtedness shall be made expressly subordinate
in right of payment to the Indebtedness evidenced by the Notes, as reflected in
a written agreement acceptable to the Holder and approved by the Holder in
writing, and which Indebtedness does not provide at any time for the payment,
prepayment, repayment, repurchase or defeasance, directly or indirectly, of any
principal or premium, if any, thereon until ninety-one (91) days after the
Maturity Date or later; (ii) equipment leases and purchase money obligations of
the Company and the Subsidiaries not to exceed $500,000 in the aggregate
outstanding at any time; and (iii) Indebtedness evidenced by this Note.
 
(x)          “Permitted Liens” means (i) any Lien for taxes, assessments and
governmental charges not yet due or delinquent or being contested in good faith
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, (ii) any statutory Lien arising in the ordinary course of
business by operation of law with respect to a liability that is not yet due or
delinquent, (iii) any Lien created by operation of law, such as materialmen’s
liens, mechanics’ liens and other similar liens, arising in the ordinary course
of business with respect to a liability that is not yet due or delinquent or
that are being contested in good faith by appropriate proceedings and (iv) Liens
securing Permitted Senior Indebtedness.
 
(y)           “Permitted Senior Indebtedness” means the Indebtedness specified
in, and permitted by, clauses (ii) and (iii) of the definition of “Permitted
Indebtedness.”
 
(z)           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.
 
(aa)         “Principal Market” means the OTC Bulletin Board.
 
(bb)         “Proceeds” means all consideration (including, without limitation,
cash, cash equivalents and publicly-traded securities) received or to be
received directly or indirectly by the Company and/or any of its Subsidiaries.
Any dispute as to the arithmetic calculation of Proceeds shall be resolved
pursuant to Section 20 above, with the term “Proceeds” being substituted for the
term “fair market value.”
 
(cc)         “Redemption Notices” means, collectively, the Event of Default
Redemption Notice, the Test Default Redemption Notice and each Mandatory
Redemption Notice, and each of the foregoing, individually, a “Redemption
Notice.”
 
(dd)         “Redemption Prices” means, collectively, the Event of Default
Redemption Price, the Test Default Redemption Price and each applicable
Mandatory Redemption Price, and each of the foregoing, individually, a
“Redemption Price.”
 
 
19

--------------------------------------------------------------------------------

 
 
(ee)         “Security Agreement” means that certain security agreement, dated
as of the Issuance Date, by and among the Company, the Subsidiaries and the
Holder.
 
(ff)          “Security Documents” means the Security Agreement, the Copyright
Security Agreement, Patent Security Agreement and Trademark Security Agreement
(each as defined in the Security Agreement) and the Guaranty.
 
(gg)         “Subsidiaries” means, as of any date of determination,
collectively, all Current Subsidiaries and all New Subsidiaries, and each of the
foregoing, individually, a “Subsidiary.”
 
(hh)         “Successor Entity” means the Person (or, if so elected by the
Holder, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Holder, the
Parent Entity) with which such Fundamental Transaction shall have been entered
into.
 
(ii)           “Trading Day” means any day on which the Common Shares are traded
on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Shares, then on the principal securities exchange
or securities market on which the Common Shares are then traded, provided that
“Trading Day” shall not include any day on which the Common Shares are scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Shares are suspended from trading during the final hour of trading on
such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time) unless such day is otherwise
designated as a Trading Day in writing by the Holder.
 
(jj)           “Transaction Documents” means Exchange Agreement, this Note and
each of the Security Documents.
 
[signature page follows]
 
 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.
 



 
COMPANY:
 
 
WORKSTREAM INC.
 
By:                                             
      Name: _________________
        Title:  __________________